FILE COPY




                            COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the County Court of Hale County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 16,
2014, the cause upon appeal to revise or reverse your judgment between

                         The State of Texas v. Gerald Barrow

          Case Number: 07-13-00147-CR Trial Court Number: 2012C-427

was determined and therein our said Court made its order in these words:

      Pursuant to the Court’s opinion issued on July 16, 2014, it is hereby ordered,
adjudged and decreed that the order issued below is reversed and that an order
denying appellee’s motion for new trial is rendered.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which
have already been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on March 10, 2015.


                                                         Vivian Long
                                                         VIVIAN LONG, CLERK